141 U.S. 690 (1891)
CHICAGO, ST. PAUL, MINNEAPOLIS AND OMAHA RAILWAY COMPANY
v.
ROBERTS.
No. 1417.
Supreme Court of United States.
Submitted November 16, 1891.
Decided December 7, 1891.
ERROR TO THE CIRCUIT COURT OF THE UNITED STATES FOR THE DISTRICT OF MINNESOTA.
*691 Mr. J.L. MacDonald, Mr. W.A. Day and Mr. W.P. Montague for the motions.
Mr. Enoch Totten, Mr. J.H. Howe and Mr. S.L. Perrin opposing.
*693 MR. JUSTICE LAMAR, after stating the case, delivered the opinion of the court.
The ground upon which the motion to dismiss is based is, that the writ of error is not only not authorized, but is expressly denied by the second section of the act of Congress approved March 3, 1887, 24 Stat. 552, c. 373, as corrected by the act of August 13, 1888, 25 Stat. 433, c. 866, the last paragraph of which is as follows: "Whenever any cause shall be removed from any state court into any Circuit Court of the United States, and *694 the Circuit Court shall decide that the cause was improperly removed, and order the same to be remanded to the state court from whence it came, such remand shall be immediately carried into execution, and no appeal or writ of error from the decision of the Circuit Court so remanding such cause shall be allowed."
The question presented for our decision is, Has this court, upon this record, the appellate jurisdiction to review the order of the Circuit Court remanding the cause to the state court?
The case of Morey v. Lockhart, 123 U.S. 56, 58, was an appeal from an order of the Circuit Court remanding a suit which was begun in, and had been removed from, the state court to the Circuit Court, after the act of March 3, 1887, 24 Stat. 552, c. 373, went into effect. A motion to dismiss the appeal was filed, and was granted by this court, upon the ground that "the order of the Circuit Court remanding the cause to the state court is not a final judgment," citing Railroad Company v. Wiswall, 23 Wall. 507. The court, in its opinion, delivered by Mr. Chief Justice Waite, after quoting sec. 2 of the act of 1887, said:
"It is contended, however, that the prohibition against appeals and writs of error in the act of 1887 applies only to removals on account of prejudice or local influence; but that cannot be so. The section of the statute in which the provision occurs has relation to removals generally, those for prejudice or local influence as well as those for other causes, and the prohibition has no words of limitation. It is in effect that no appeal or writ of error shall be allowed from an order to remand in `any cause' removed `from any state court into any Circuit Court of the United States.'"
In Richmond & Danville Railroad v. Thouron, 134 U.S. 45, 46, 47, which was an appeal from the order of a Circuit Court remanding the cause to a state court, it was held that an order remanding a cause from a Circuit Court of the United States to the state court from which it was removed is not a final judgment or decree, and that this court has no jurisdiction to review it; and the motion to dismiss the appeal for want of jurisdiction was granted. In the opinion, delivered *695 by Chief Justice Fuller, the court said: "Before the act of 1875, c. 137, 18 Stat. 470, we held that an order by the Circuit Court remanding a cause was not such a final judgment or decree in a civil action as to give us jurisdiction for its review by writ of error or appeal. The appropriate remedy in such a case was then; by mandamus, to compel the Circuit Court to hear and decide;" citing authorities. "The act of 1875 made such order reviewable (without regard to the pecuniary value of the matter in dispute); but by the act of March 3, 1887, 24 Stat. 552, 555, c. 373, as corrected by the act of August 13, 1888, 25 Stat. 333, c. 866, the provision to that effect was repealed; and it was also provided that no appeal or writ of error should be allowed from the decision of the Circuit Court remanding a cause." And again: "The words `a final judgment or decree,' in this act, are manifestly used in the same sense as in the prior statutes which have received interpretations, and these orders to remand were not final judgments or decrees, whatever the ground upon which the Circuit Court proceeded;" citing Graves v. Corbin, 132 U.S. 571.
It is contended by counsel for plaintiff in error that this appeal lies under §§ 4 and 5 of the act of Congress approved March 3, 1891. 26 Stat. 826, c. 517. The fourth section and that part of the fifth relied on read as follows:
"SEC. 4. That no appeal, whether by writ of error or otherwise, shall hereafter be taken or allowed from any District Court to the existing Circuit Courts, and no appellate jurisdiction shall hereafter be exercised or allowed by said existing Circuit Courts, but all appeals by writ of error otherwise [sic], from said District Courts shall only be subject to review in the Supreme Court of the United States or in the Circuit Court of Appeals hereby established, as is hereinafter provided, and the review, by appeal, by writ of error, or otherwise, from the existing Circuit Courts shall be had only in the Supreme Court of the United States or in the Circuit Courts of Appeals hereby established, according to the provisions of this act regulating the same.
"SEC. 5. That appeals or writs of error may be taken from *696 the District Courts or from the existing Circuit Courts direct to the Supreme Court in the following cases:
"In any case in which the jurisdiction of the court is in issue."
It is urged that when the copy of the record in the suit in the state court was entered in the Circuit Court a case was pending therein, and when the objections to the jurisdiction were presented, the jurisdiction of the court was put in issue. This provision of the act of 1891 has been passed upon by this court in the case of McLish v. Roff, just decided, ante, 661. In that case the motion to dismiss the writ of error was granted, upon the ground that the provision authorizing appeals or writs of error to be taken direct to this court, "in any case in which the jurisdiction of the court is in issue," does not make an appeal or writ of error allowable before the cause has proceeded to final judgment. It is, therefore, our opinion that the revisory power of this court cannot be invoked on this record although, by the motion to remand, the jurisdiction of the Circuit Court was put in issue.
The writ of error is
Dismissed.